Citation Nr: 1519108	
Decision Date: 05/05/15    Archive Date: 05/19/15

DOCKET NO.  13-05 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for hypertension, secondary to service-connected diabetes mellitus.  

3.  Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel

INTRODUCTION

The Veteran had active military service from April 1968 to April 1971.

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The issues of entitlement to service connection for a psychiatric disorder to include PTSD, and hypertension, secondary to service-connected diabetes mellitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDING OF FACT

There is no clinical evidence showing that the Veteran has been diagnosed with bilateral sensorineural hearing loss by VA standards.  


CONCLUSION OF LAW

Bilateral sensorineural hearing loss was not incurred in or aggravated by service, nor may it be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was provided an appropriate notice in letter dated in August 2008, prior to the rating decision on appeal.  

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and his representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by the claimant or the representative that demonstrate an awareness of what is necessary to substantiate claim).  Thus, VA has satisfied its duty to notify the appellant.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has not obtained an examination with respect to the claim on appeal because the Veteran has not submitted evidence that he has hearing loss disability.  Hence, there is no duty to provide an examination.  Consequently, no further notice or assistance to the Veteran is required to fulfill VA's duties.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

II.  Analysis

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in active service or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2014).  Evidence of continuity of symptomatology of a disability from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b) (2014); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014). 

Certain chronic disabilities, such bilateral hearing loss, if manifest to a degree of 10 percent or more within one year after separation from active duty, may be presumed to have been incurred in, or aggravated by, active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2014).  

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415 (1998); Cuevas v. Principi, 3 Vet. App. 542 (1992).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz, in ISO units, is 40 decibels or greater; or when the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2014).  A disability is considered current if it was present at any time during the pendency of a claim and appeal, even if it does eventually resolve. McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet.App. 289 (2013).

If all the evidence is in relative equipoise, the benefit of the doubt should be resolved in the veteran's favor, and the claim should be granted.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2014).  However, if the preponderance of the evidence is against the claim, the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran contends that he has hearing loss disability as a result of his military service.  However, he has not submitted competent medical evidence that he has been diagnosed with the disability as per VA regulation.  The preponderance of the evidence is against the claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (in the absence of proof of a present disability there can be no valid claim); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (service connection may not be granted unless a current disability exists).  

The Board observes that, although lay persons are competent to provide opinions on some medical issues, the specific disability in this case - sensorineural hearing loss - falls outside the realm of common knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). Hearing loss and acoustical matters are complex medical issues that require specialized training for a determination as to diagnosis and causation, and they are not susceptible of lay opinions.  Indeed, while the Veteran is competent to report diminished hearing, medical evidence is required to demonstrate hearing loss that meets the specific thresholds of 38 C.F.R. § 3.385.  See 38 C.F.R. § 4.85(a) (2014) (requiring that examinations for hearing impairment for VA purposes be conducted by state licensed audiologists).  Such evidence is lacking here.  Therefore, the Veteran's statements cannot be accepted as competent evidence sufficient to establish entitlement to benefits. 

Thus, the Board finds that the preponderance of the evidence is against the claim for service connection for bilateral hearing loss disability, and the claim must be denied.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for bilateral hearing loss is denied.  


REMAND

Upon VA examination in May 2012, the examiner concluded that the Veteran did not have PTSD due to his military service because it was not verified that he been exposed to a stressor.  However, his service personnel records show that he was in the Republic of Vietnam from August 5, 1969 to June 28, 1970, and the report from the Joint Services Records Research Center (JSRRC) indicated that although stressors from Saigon from July 17, 1969 to August 15, 1969 related by the Veteran (which includes a period of time he was not in Vietnam) could not be confirmed, they were able to document attacks in Dong Ha, Phu Bai, and Quang Tri after August 15, 1969, which are other locations the Veteran related his stressors occurred in his typed statement.  Since the May 2012 opinion was based on an inaccurate factual premise, another opinion is necessary.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2014).  

Additionally, upon VA examination in November 2008, the examiner concluded that the Veteran's hypertension was secondary to his diabetes mellitus because they were both diagnosed at the same time.  However, in denying the claim, the RO noted that renal involvement was necessary to concede a relationship between the two diseases.  A clarifying opinion would be helpful in adjudicating the claim on the merits.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2014).  

The Veteran is advised that failure to report for a VA examination, without good cause, may have adverse consequences on a claim.  38 C.F.R. § 3.655 (2014).  

Upon remand, ongoing VA medical records and any additional evidence to support the claim should be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all medical care providers who treated the Veteran for a psychiatric disorder and hypertension since May 2012.  After securing the necessary release, request those records.

2.  Schedule the Veteran for a VA examination with a psychiatrist.  The examiner must review the claims file and must note that review in the report.  All studies or tests deemed necessary should be conducted.  After a thorough review of the Veteran's service treatment records, and a full clinical evaluation, the examiner should answer the following questions and provide a rationale for all conclusions:  

(a)  Provide a full multi-axial diagnosis pursuant to DSM-IV and state whether or not a diagnosis of PTSD is appropriate.  State whether or not each criterion for a diagnosis of PTSD is met.

(b)  Is at least as likely as not (50 percent probability or greater) that any current psychiatric disability began in or is otherwise related to the Veteran's service?  

(c)  If PTSD is present, is at least as likely as not (50 percent probability or greater) that the disability is linked to an independently verified in-service stressor or fear of hostile military activity?

3.  Schedule the Veteran for a VA examination with an appropriate specialist to obtain an opinion on the etiology of the Veteran's hypertension.  The examiner must review the entire claims file and the previous VA opinion as well as the notation that no renal involvement has been demonstrated.  After a thorough review of the records, the examiner should answer the following questions and identify the basis upon which the opinions are based:  

(a)  Is it at least as likely as not (50 percent probability or greater) that hypertension is proximately due to or the result of service-connected diabetes mellitus?  

(b)  Is it at least as likely as not, (50 percent probability or greater) that hypertension is aggravated (permanently increased in severity beyond the natural progress of the disorder) due to service-connected diabetes mellitus?

4.  Then, readjudicate the claims, considering all theories of entitlement to service connection for hypertension.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


